SUAREZ, J.
Christopher Keith McCoy appeals from the trial court’s summary denial of his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. We affirm in part and reverse in part.
We affirm the trial court on all points raised by McCoy except the claims of ineffective assistance of counsel presented in grounds 4, 5-1 and 5 — III, for which the trial court failed to attach any record excerpts to support its denial of relief. On appeal from a summary denial, this Court must reverse unless the postconviction record, see Fla. R.App. P. 9.141(b)(2)(A), shows conclusively that the appellant is entitled to no relief. See Fla. R.App. P. 9.141(b)(2)(D).
Because the record now before us fails to make the required showing as to claims 4, 5-1 and 5 — III, we reverse the order and remand for an evidentiary hearing or other appropriate relief only as to those specific claims. If the trial court again enters an order summarily denying postconviction relief for these claims, the court shall attach record excerpts conclusively showing that the appellant is not entitled to any relief.
Affirmed in part, reversed and remanded in part.